Citation Nr: 1820834	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in an amount of $6,580.20, to include the question of whether the debt was properly created.

(The issue of entitlement to a higher initial rating for a traumatic brain injury is addressed in a separate appellate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to July 2003, from January 2004 to September 2005, and from July 27, 2007 to August 17, 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 administrative decision by the RO's Committee on Waiver and Compromises (Committee) which denied a waiver of recovery of an overpayment of compensation debt in the amount of $6,580.20.  The Veteran filed a notice of disagreement (NOD) in April 2012.  A statement of the case (SOC) was issued in November 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2015.

In October 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the claims file.

In April 2016, the Board remanded the claim for additional development.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action is this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2016 remand, the Board directed the AOJ to obtain all records concerning the overpayment to specifically include the January 2012 administrative decision by the Committee and formally adjudicate whether the overpayment was formally created, to include determination as to whether the overpayment of benefits was the result of sole VA error under 38 U.S.C. § 5112(b)(9)(10) and 38 C.F.R. § 3.500(b)(2).  If the overpayment was properly created, the Veteran was to be afforded an opportunity to submit additional evidence, to specifically include an updated Financial Status Report (FSR).  Then, the Committee was to review the record and consider the waiver request pursuant to the principals of equity and good conscience.  A formal written record of the Committee's decision with analysis of the various elements considered was to be prepared and associated with the record.  The Board specifically advised that a supplemental  SOC (SSOC) could not substitute for the requested decision from the Committee.  If the claim remain denied, the AOJ was to issue an SSOC, to  include discussion of whether the debt was properly created with recitation of the pertinent law and regulation governing the issue of proper creation, to specifically include 38 U.S.C. § 5112 and 38 C.F.R. § 1.965(a).  

In response, the AOJ issued a May 2016 letter requesting that the Veteran submit the January 2012 Committee decision and complete an updated FSR.  It issued a March 2017 administrative rating decision confirming the validity of the debt without reference to 38 U.S.C. § 5112(b)(9)(10) and 38 C.F.R. § 3.500(b)(2).  Then, it issued a September 2017 SSOC concerning the request for waiver of overpayment in the amount of $6,580.20, but did not reference 38 U.S.C. § 5112 and 38 C.F.R. § 1.965(a).  The AOJ did not obtain the January 2012 Committee decision and associated documents or obtain a decision from the Committee regarding the waiver request.  The March 2017 administrative decision and September 2017 SSOC did not specifically consider the applicable law and regulation identified by the Board.  Consequently, the Board does not find development to be in substantial compliance prior remand directives, and another remand of this matter is required for compliance.  Stegall, supra.; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding records related to the matter on appeal, to include the January 2012 administrative decision by the Committee.  

2.  Formally adjudicate whether the overpayment charged to the Veteran was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 U.S.C. § 5112 (b)(9)(10) and 38 C.F.R. § 3.500(b)(2).

3.  Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including a current and complete FSR, providing all current income, expenses, and assets.

4.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the record.  Issuance of a  supplemental statement of the case only is not the appropriate means for accomplishing this task, under applicable  appellate guidelines.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC  that includes clear reasons and bases for all determinations-to include with respect to the matter of whether the debt was properly created, along with recitation of the pertinent law and regulations governing the issue of proper creation (including 38 U.S.C. § 5112; 38 C.F.R. § 1.965(a))- and afford them an appropriate time period for response.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


